                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                            Case No. 3:18CR00319-03-JO

       v.
Kenneth Earl Hause                                   MODIFICATION OF RELEASE
                                                     CONDITIONS



IT IS ORDERED THAT that the defendant's pretrial release conditions, specifically his OPS

location monitoring restrictions be modified. The defendant was previously released on Home

Confinement and the location restriction should now be as follows:

(X) Curfew. You are restricted to your residence every day ( ) from _ _ to _ _, or (X) as
directed by the supervising officer.

All other previously ordered conditions of release remain in effect.




                                       )t
IT IS SO ORDERED THIS           (J.-...t    day of   ~       ,2019.




                                                                            ·>~
                                                                        (J.JB
                                                                       l.
                                                                   T h ~ ~ ~ e r t E. Jones
                                                                      Senior U.S. District Judge



Submitted by U.S. Pretrial Services
